Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 10 are allowable.
Independent claim 1 describes a method of forming an organosilicon polymer foam. Independent claim 10 describes an organosilicon polymer. The organosilicon polymer in both instances is formed from the reaction of a tetrazine monomer with the alkenyl/akynyl groups of a siloxane polymer. In the instant application, submitted international search reports (e.g. 30 August 2017) indicate that US 20040266940 by Issari et al in view of WO 2015154078 may obviate at least some claims. Upon review, this art is found inapplicable to reject the instant claims. The instant claims describe polymers made from the reaction of specific tetrazine monomers with siloxane polymer. This is different from WO 2015154078, which describes tetrazine-containing polymers reacting with other polymers which do not include siloxanes. Issari describes siloxane foams and is silent as to tetrazine crosslinkers at all. Since the reaction of tetrazine monomers with a polymer (instant claims) would produce a decidedly different structure than a reaction between two polymeric materials (from WO 2015154078), this art is inapplicable against the instant claims. Furthermore, WO 2015154078’s lack of mention of siloxanes with alkenyl or alkynyl functional groups means combining the two pieces of art would use impermissible hindsight.
Other art which is close but inapplicable to reject the claims is US 20060263502 by Horsham et al. Horsham describes specific tetrazines (paragraph 16) incorporated optionally via chemical binding (paragraph 22) in a substrate which may be silicone (paragraph 25). This art is not used in rejection 
 Given these factors, the independent claims are allowable over the prior art. Dependent claims are allowable at least for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA W ROSEBACH whose telephone number is (571)270-7154. The examiner can normally be reached 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766